DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 6, filed 04 July 2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 1, 4, 5, 9, 10, and 13-16 has been withdrawn. 
Applicant's arguments regarding the prior art rejections filed 04 July 2022 have been fully considered but they are not persuasive.
In particularly, Applicant argues that Denso only considers transmitting the facial image of the driver when the speed of the vehicle exceeds a legal limit so that the driver may be identified. In an interesting turn, Applicant admits that in Denso “the facial image of the driver is captured in response to the vehicle being driver too fast, in other words (e.g. greater than the speed limit)”.  Applicant then denies that Denso teaches or suggests the newly recited claim language.  In this regard, Applicant attempts to distinguish Denso’s driver image capture timing in response to determining that the forward movement is greater than the speed limit from the determining forward movement and image timing steps according either or both of the first (accelerator depression amount) and second (advancing in straight-ahead direction).
In response, Denso’s disclosure is not limited to using vehicle speed but also discloses the second factor and using acceleration above a threshold to determine the image timing.  See rejections below.
Furthermore, Applicant’s amendments to claims 1, 9 and 10 and particularly the first and second factors have necessitated new grounds of rejection re the first and second factors.  See Hampiholi (EP 2 915 707 B1) and Carruthers (US 2021/0097315 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite “second factor depends on a depth of the accelerator being greater than the predetermined threshold” emphasis added.  It is not understood what is meant by “depth of accelerator”.  Perhaps Applicant intended something like “depth of accelerator depression” or “depth of accelerator pedal movement”.
Claim Interpretation
	It is noted that independent claims 1, 9, and 10 use the term “forward movement of the vehicle is determined according to either or both of … [a first factor and a second factor].  The phrase “either or both” is equivalent to and has the same meaning as the phrase “and/or”.  Consistent with Ex Parte Gross, Appeal No. 2011-004811, “‘and/or’ covers embodiments having element A alone, element B alone, or elements A and B taken together.” Appeal No. 2011-004811, Decision on Appeal, at 4 (Jan. 3, 2014, emphasis added).  Therefore, this interpretation will be main interpretation applied to claims 1, 9, and 10 as well as their respective dependent claims.
	Assuming, in arguendo, that the claim interpretation is conjunctive rather than disjunctive then an alternative claim interpretation and related prior art rejections spelled out below are applicable.  Such a conjunctive claim interpretation requires the presence of both factors.  Such a conjunctive claim interpretation may find some support under SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).  
Nevertheless, SuperGuide is distinguishable because the holding of that case hinges on different claim language “at least one of A and B” and wherein A and B are categories of things, Id. At 886-87. More specifically, the claim language at issue here is “either or both of A and B” in which the plaining meaning is either A, or B or both A and B which is much more closely aligned with “and/or” claim language than was at issue in Ex Parte Gross than “at least one of A and B” claim language that was at issue in Superguide.  Furthermore, at least the “first factor” is not a category but, instead, the specific “accelerator depression amount applied to an accelerator”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, 10, 13, 14, 15, 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Denso {Japanese Patent No. 6052062 which was cited by Applicant with a translated abstract and cross-referenced in their specification.  Due to the high degree of relevance, a full English machine translation of Denso was previously supplied with the First Office Action and the cross references herein are with respect to this translation and are supplemented by the mark-ups made therein and which are hereby incorporated by reference}.
Claim 1
	In regards to claim 1, Denso discloses an image processing device configured to determine an imaging timing at which to capture an image of a driver with a camera, in communication with a vehicle-mounted device installed in a vehicle {see cites below including in-vehicle camera 100 and control unit 111 determining the steering angle via a steering angle sensor as per pg. 6, Modification 3, Fig. 8}, comprising:
a memory configured to store instructions: and a processor {see control unit 111 which includes a memory and processor in order to execute the automated person search system 1 based on digital image data acquired from in-vehicle camera 100 capturing an image of the driver’s face} configured to execute the instructions to:
acquire from the vehicle-mounted device information relating to a driving state of the driver who drives the vehicle
{see pages 2-3, 5, 6 Modification 3, Fig. 8 including acquiring steering angle and detecting/acquiring speed using a vehicle speed sensor 120};
determine forward movement of the vehicle based on the acquired information;
 {see page 6, Fig. 8 in which capturing of the driver’s face is triggered when the vehicle 10 is travelling based on the speed detected by the vehicle speed sensor which includes determining forward movement based on acquired speed information above a threshold, wherein the threshold includes zero mph.  In other words, when vehicle is travelling (speed above threshold of zero mph) and the steering wheel is only being turned to a small, sufficient degree the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See Fig. 8, step S600-602 and page 6.  
Note also that Denso’s purpose is to “capturing a clear face image from the front of the driver with a high probability” (page 6).  As such, the speed and steering angle thresholds employed by Denso to trigger image capture has a high probability of the “driver visually recognizing a straight-ahead direction” fully consistent with and strikingly similar to the instant invention.}
determine the imaging timing at which to capture the image of the driver in response to determining the forward movement of the vehicle, the camera then capturing the image of the driver at the determined imaging timing
 {see above cites and step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s (front) facial image when it is inferred/determined that the diver is looking forward and the vehicle is moving forward (speed above threshold) and/or steering angle is within a predetermined (small angle) range.},
wherein the forward movement of the vehicle is determined according to either or both of:

a second factor in which the vehicle is moving in a straight-ahead direction {see above cites including page 6, Fig. 8 in which imaging timing is determined in response to the steering angle being within a predetermined (small angle) range indicating a “straight travelling direction” in which the driver is likely to be looking forward to best facial image capture of the driver}.
In sum, Denso clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle (moving in a straight-ahead direction) that clearly reads on the second factor. 
Claim 4
	In regards to claim 4, Denso discloses wherein the second factor depends on a  steering angle of the vehicle within a predetermined range about a straight-ahead direction {see page 2 in which the steering angle of the steering wheel is used to infer (determine) that the driver is facing forward in order to more reliably capture the driver’s (front) face.  In other words, when the steering wheel is only being turned to a small, sufficient degree (within a predetermined range) the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See also Fig. 8, step S600-602 and page 6. See also step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s (front) facial image when it is inferred/determined that the diver is looking forward and the vehicle is moving forward.
Independent Claims 9 and 10
The 35 USC 102 rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 9 and computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 10 see Fig. 2, processor 202, data storage 204 and column 1, lines 44-62 and column 4, lines 5-21.
Claims 13 and 14
	In regards to claims 13 and 14, Denso discloses wherein the image of the driver represents a facial-frontal image of the driver {Denso’s purpose is to “capturing a clear face image from the front of the driver with a high probability” (page 6).  See also the citations above for claim 1}.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso, Hampholi (EP 2 915 707 B1), and Carruthers (US 2021/0097315 A1).
Independent Claims 1, 9 and 10 (alternative rejection)
This alternative rejection of independent claims 1, 9, and 10 assumes, in arguendo, that the recitation of the “either or both…a first factor…, and a second factor” should be interpreted in the conjunctive requiring both the first and second factor to be present in the prior art.
Although Denso clearly discloses the second factor and the remainder of the independent claims 1, 9, and 10, Denso is not relied upon to disclose the first factor that uses accelerator depression amount as indicated above in strike-through font.
Hampiholi is a highly relevant and analogous reference from the same field of drive recorders capturing facial images of drivers for driver identification via facial recognition.  See abstract and technical field [0001].  Hampoli has many parallels to the instant invention and Denso including memory and processor (on-board computing unit (OBU) 14, Fig. 2, [0036]), acquiring information relating to the moving body including acceleration, gear shift, and position/route as per [0006] and Table 1; vehicle speed [0028] and Table 1}; and camera(s) 102 capturing facial images of the driver as per Fig. 1 and [0021]-[0023]. 
Hampiholi also teaches 
determine the imaging timing at which to capture the image of the driver in response to determining the forward movement of the vehicle, the camera then capturing the image of the driver at the determined imaging timing, wherein the forward movement of the vehicle is determined according to either or both of: a first factor in which an acceleration 
{see [0024], Table 1 discussing camera triggers that trigger facial image capture based on erratic acceleration including hard or rapid acceleration and/or speed over a threshold, wherein Hampiholi also infers that the driver is looking forward and otherwise that the image timing is such that there is a probability of the driver visually recognizing a straight-ahead direction at least because the purpose of Hampiholi is to capture facial images, via camera 102, with quality sufficient to recognize the driver and determine if the driver is authorized as per [0006], [0020]-[0024], [0040], Fig. 1 and claim 1}. 
Although Hampholi clearly activates/triggers facial image capture based on acceleration above a predetermined threshold amount, it is unclear if this acceleration is measured via an accelerator depression amount applied to the accelerator of the vehicle. 
Carruthers is an analogous reference from the same field of in-vehicle monitoring and teaches in-vehicle monitoring in which cameras captures video/audio of the vehicle interior, forward-facing, and rear-facing views.  See [0003], [0015], [0027], Fig. 1, [0038]-[0039] including rear camera 106b that captures an interior view of the vehicle’s cabin and the driver/occupant. Carruthers is also analogous because it solves a similar problem of determining imaging timing at which to capture the image of the driver and performs facial recognition on the captured images.  See the triggering events and facial recognition in [0027], [0039], [0040].
Carruthers also teaches using accelerometer data and/or throttle position
(accelerator depression amount or depth of accelerator depression greater than a threshold) to determine imaging timing and thus teaches determining the imaging timing at which to capture the image of the driver in response to determining the forward movement of the vehicle, the camera then capturing the image of the driver at the determined imaging timing, wherein the forward movement of the vehicle is determined according to either or both of: a first factor in which an accelerator depression amount applied to an accelerator of the vehicle is above a predetermined threshold value
{See Fig. 8A, [0071]-[0072], [0075]-[0076], Table 3 “throttle position (excessive acceleration request)” and provides safe driving trophies for “acceleration moderate (no flooring the throttle) in Table 4.  See also Table 5 “parent catching bad driving”.  See also [0053] discussing sensor data including telematics data received from the vehicle.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso which already clearly 
determines the imaging timing at which to capture the image of the driver in response to determining the forward movement of the vehicle, the camera then capturing the image of the driver at the determined imaging timing,
wherein the forward movement of the vehicle is determined according to either or both of: a second factor in which the vehicle is moving in a straight-ahead direction
such that the determining the imaging timing also includes a first factor in which an acceleration is above a predetermined threshold value as taught by Hampiholi because doing so expands the range of vehicle inputs that are used to detect forward motion of the vehicle thereby making the system/method more responsive and adaptive to a wider variety of driver inputs in order to reliably time the imaging of driver’s face; because Hampiholi’s Table 1 teaches the equivalence of using speed and/or acceleration to determine facial image capture timing; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso and Hampholi such that the acceleration (first factor) is   an accelerator depression amount applied to an accelerator of the vehicle being above a predetermined threshold value as taught by Carruthers because Carruthers motivates determining imaging timing based on accelerometer values or throttle angle (accelerator depression amount above a determined threshold in in order to capture interesting events such as excessive acceleration requests as per Table 3, recording to accidents and bad driving per Table 1 and inform parents of bad driving by their children in Table 5; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
The 35 USC 103 rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 9 and computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 10 see Fig. 2, processor 202, data storage 204 and column 1, lines 44-62 and column 4, lines 5-21.
Claim 4
	In regards to claim 4, Denso discloses wherein the second factor depends on a  steering angle of the vehicle within a predetermined range about a straight-ahead direction {see page 2 in which the steering angle of the steering wheel is used to infer (determine) that the driver is facing forward in order to more reliably capture the driver’s (front) face.  In other words, when the steering wheel is only being turned to a small, sufficient degree (within a predetermined range) the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See also Fig. 8, step S600-602 and page 6. See also step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s (front) facial image when it is inferred/determined that the diver is looking forward and the vehicle is moving forward.
Claim 15 and 16
Although Denso clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero) vehicle speed, Denso is not relied upon to teach forward movement thereof is determined based on the second factor, wherein the second factor depends on a depth of the accelerator being greater than the predetermined threshold as recited in claims 15 and 16.
Hampiholi teaches 
determining the imaging timing at which to capture the image of the driver in response to determining the forward movement of the vehicle, the camera then capturing the image of the driver at the determined imaging timing, wherein the forward movement of the vehicle is determined according to either or both of: a first factor in which an acceleration 
Carruthers teaches a first factor in which an acceleration accelerator depression amount applied to an accelerator of the vehicle is above a predetermined threshold value wherein the second factor depends on a depth of the accelerator being greater than the predetermined threshold {See Fig. 8A, [0071]-[0072], [0075]-[0076], Table 3 “throttle position (excessive acceleration request)” and provides safe driving trophies for “acceleration moderate (no flooring the throttle) in Table 4.  See also Table 5 “parent catching bad driving”.  See also [0053] discussing sensor data including telematics data received from the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso and Hampholi such that the acceleration (first factor) is   an accelerator depression amount applied to an accelerator of the vehicle being above a predetermined threshold value wherein the second factor depends on a depth of the accelerator being greater than the predetermined threshold as taught by Carruthers because Carruthers motivates determining imaging timing based on accelerometer values or throttle angle (accelerator depression amount above a determined threshold in in order to capture interesting events such as excessive acceleration requests as per Table 3, recording to accidents and bad driving per Table 1 and inform parents of bad driving by their children in Table 5; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
In regards to claim 5, Denso is not relied upon to disclose but Hampiholi teaches wherein the second factor depends on route information of a predetermined route for the vehicle to reach a predetermined destination {see Table 1 including Deviating away from regular routes, Detection of border crossing, Detection of a card yard on the present route; and/or Vehicle is in a secure or protected area; See also [0024], [0027], [0034]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso which already clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero speed or “high” speed above the speed limit) vehicle speed, such that the processor is also configured to determine that the moving body is moving forward according the second factor wherein the second factor depends on route information of a predetermined route for the vehicle to reach a predetermined destination as taught by Hampiholi because doing so expands the range of vehicle inputs that are used to detect forward motion of the vehicle thereby making the system/method more responsive and adaptive to a wider variety of driver inputs in order to reliably time the imaging of driver’s face; because Hampiholi’s Table 1 teaches the equivalence of using speed, acceleration, and route information to determine facial image capture timing and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 13 and 14
	In regards to claims 13 and 14, Denso discloses wherein the image of the driver represents a facial-frontal image of the driver {Denso’s purpose is to “capturing a clear face image from the front of the driver with a high probability” (page 6).  See also the citations above for claim 1}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For accelerator depression amount see Hirota (US 2012/0053798) including [0054]-[0056].	
Mizuta (US 2012/0245758 A1) also discloses the acceleration limitations of previous claim 2.  See [0008], [0049]-[0052].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486